F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               APR 30 1997
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                          PATRICK FISHER
                                                                                    Clerk


 JULIO SANKITTS,

               Plaintiff - Appellant,                        No. 96-1454
          v.                                                 (D. Colorado)
 RAY EVANS, Superintendent of Unicor;                   (D.C. No. 96-S-1826)
 HARDY CAHIN, Factory Manager of
 Unicor,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Julio Sankitts, a federal prisoner, appeals from a September 10, 1996, district court

order dismissing without prejudice his civil rights complaint. The district court dismissed

the complaint after Sankitts failed to comply with a July 31, 1996, court order directing

him to correct the following deficiencies within thirty days: (1) Sankitts’ motion to

proceed pursuant to 28 U.S.C. § 1915 did not include a certified copy of his prisoner’s

trust fund statement for the six-month period immediately preceding the filing; (2) the

court had not received an original and a copy of the complaint, nor an original and a copy

of the § 1915 motion; and (3) the court had not received sufficient copies of the

attachments to the complaint to serve each defendant.

       On appeal, Sankitts alleges that he complied with the district court order requiring

him to correct the deficiencies, and that he “informed the Clerk that if anything else

needed to be corrected, to please contact him.” Appellant’s Br. at 1. Sankitts provides no

support for these conclusory allegations, and does not explain what actions he purportedly

took to correct the deficiencies. Furthermore, the district court record does not reflect any

response by Sankitts in the thirty-day period provided by the district court for compliance.

Under such circumstances, we have no reason to doubt the accuracy of the record, or the

district court’s finding that Sankitts failed to correct the deficiencies. See United States v.

Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting appellant’s allegations as

“conclusory in nature and without supporting factual averments”). We note, however,




                                              -2-
that because the dismissal was without prejudice, Sankitts is free to pursue his complaint

by refiling in compliance with all local rules.

       For the foregoing reasons, we determine that this appeal is frivolous under 28

U.S.C. § 1915(e)(2)(B)(i), and we AFFIRM the district court order dismissing Sankitts’

complaint.

       The mandate shall issue forthwith.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -3-